McKAY, Circuit Judge,
concurring in part and dissenting in part:
While I concur in Parts I, II and the principal conclusions of Part III, I must respectfully dissent from the conclusion that the clear error found in Part III is harmless.
This case turns entirely on whether a dead pilot or a dead engine caused the plane in question to crash. In turn, the two items of evidence which were clearly determinative of this issue were: (1) the angle of impact of the plane, and (2) whether the pilot was a prime candidate for a heart attack. As the majority opinion correctly holds, the trial court erroneously permitted defendant to read to the jury that the plaintiff had admitted to defendants’ version of the facts on both these critical is*555sues. It is obvious that the introduction in this trial court proceeding of unanswered admissions requested in a prior action violated Rule 36(b) of the Federal Rules of Civil Procedure which provides that “[a]ny admission made by a party under this rule is for the purpose of the pending action only and is not an admission by him for any other purpose nor may it be used against him in any other proceeding.” Here the admission was used against plaintiff to directly contradict her own prior assertions and evidence.
I am unable to agree with the majority, however, that this plain error was harmless. In fact, the very nature and context of the error is indicative of its harmfulness. Rule 36(b) explicitly provides that “[a]ny matter admitted under this rule is conclusively established.” Thus, the harm caused by erroneous introduction of Rule 36 admissions whose weight is conclusive is potentially much greater than the harm resulting from the erroneous introduction of other evidence whose weight in the calculus of preponderance of the evidence is left to the jury. Although the trial court did not instruct that the admissions were conclusive, the reading of the admissions to the jury was immediately preceded by the following court instruction:
The circumstances [under which the defendants’ attorney is reading these admissions] are that they were submitted to the Plaintiff and the Plaintiff did not answer them; therefore, they are deemed to be admitted under the law. Transcript of Proceedings at 354-55. The giving of a special instruction in conjunction with the introduction of facts “deemed to be admitted under the law” surely focused the jury’s attention on the admissions. Furthermore, all this was done after the plaintiff had rested, having presented credible testimony which standing alone would show it was a dead engine, not a dead pilot, that caused the crash.1 To compound the error, the admissions came as a surprise to the plaintiff because no pretrial order had been made which referred to them. To further accentuate the impact, they were injected into the record in the middle of the testimony of defendants’ expert witness at a point clearly calculated to emphasize to the jury the significance of such admissions on the issue of dead pilot versus dead engine.2
Whatever the harmless error rule may mean, it surely cannot mean it is harmless to erroneously instruct the jury that the plaintiff had admitted the key elements of the defendants’ case as a matter of law. The various tests for harmless error have been developed in Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967) and its progeny. As thoroughly analyzed in Field, Assessing the Harmlessness of Federal Constitutional Error — A Process in Need of a Rationale, 125 U.Pa.L.Rev. 15 (1976), the tests are: (1) whether the erroneously admitted evidence might have contributed to the verdict; (2) whether, once the erroneously admitted evidence is excluded, there remains overwhelming evi-*556den ce to support the jury verdict; and (3) whether the tainted evidence is merely cumulative. While in a civil case none of these tests must be met beyond a reasonable doubt as required in questions of constitutional error in a criminal case, this court must at least be satisfied that it is highly probable that the error did not influence the verdict.3
Under the first test, it would be difficult to design an error more calculated to influence the verdict. After plaintiff’s case in chief in which she fully developed her theories, and at a point optimally designed to demonstrate to the jury the significance of the erroneous evidence, the court in effect not only instructed the jury that plaintiff had admitted defendants’ theory of the case, but by implication that it was bound as a matter of law to treat plaintiff’s preceding testimony on the critical points as false. Unless we are to adopt the novel view that the jury disregarded the instructions of the court, we must conclude that the error not only contributed to the verdict but in essence amounted to a directed verdict on the critical points.
In light of plaintiff’s substantial scientific evidence and the opinion of a qualified expert contradicting the illegally read admissions, it would seem a perversion of the rule to suggest that defendants’ properly admitted evidence could be called “overwhelming” under the second test. Absent the erroneous admissions and the simultaneous spotlighting by jury instruction, a search of the whole record suggests that the evidence was fairly evenly balanced. Plaintiff introduced direct and circumstantial evidence and expert opinion, while defendants introduced only circumstantial evidence and expert opinion.
Finally, since there were no other admissions read into the record, these erroneously introduced admissions could not have been cumulative.
To call this error harmless would be to suggest that the admission of an illegally obtained confession in a criminal case would be harmless error when the government otherwise relied entirely on circumstantial evidence. No such conclusion can be supported either by logic or the cases.
In light of this obviously harmful error, the case should be reversed and remanded for a new trial.

. The testimony of plaintiffs expert directly contradicted the statements which the jury instruction declared were admitted to by plaintiff. For example, in contrast to the admission which stated the aircraft “struck the ground . in a near vertical nosedown position and at a high speed,” Transcript of Proceedings at 357, plaintiff’s expert testified that the attitude of the aircraft at impact “was at a near glide path with a straight down turn,” Transcript of Proceedings at 161.


. The apparent paradox of why the court permitted plaintiff to put on evidence contrary to the admissions (which contravenes the rule that properly obtained admissions are conclusive, F.R.C.P. 36(b)) is very simply explained. Apparently to achieve maximum effect defendants sprung their little surprise after the plaintiff rested and in the middle of their own testimony. The court’s failure to include an instruction to the jury on admissions at the end of the case can be explained by the fact that it had already instructed the jury, immediately prior to the reading of the admissions.


. An excellent discussion of the differences between criminal and civil harmless error may be found in R. Traynor, The Riddle of Harmless Error (1970).